Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Information Disclosure Statement
The information disclosure statement (IDS) submitted on 1/26/2021 has been considered by the examiner.

Status of Claims
Claims 1-24 are pending.

Drawings
The drawings were received on 1/6/2021.  These drawings are accepted.
In view of the amendments to the drawings and to the specification, the previous objections to the drawings are hereby withdrawn.

The drawings are objected to under 37 CFR 1.83(a).  The drawings must show every feature of the invention specified in the claims.  Therefore, the optical device comprising at least one beam splitter, wherein the effective surface of the spectrally selective component is arranged in the shared beam path perpendicular to the optical axis of the beam path (claim 7) must be shown or the feature(s) canceled from the claim(s).  No new matter should be entered.



Claim Rejections - 35 USC § 112
In view of the amendment to claim 10, the previous rejection of claim 10 under 35 USC 112(b) is hereby withdrawn.
Applicant’s arguments, see page 14 of the remarks, filed 1/26/2021, with respect to the rejection of claim 8 under 35 USC 112(b) have been fully considered and are persuasive.  The rejections of claims 8-11 and 15 under 35 USC 112(b) have been withdrawn. 


(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-24 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Regarding claims 1, 2, 4, 5, 7, and 8, in lines 5-6 of claim 1 (similarly in the other claims) the claim states “at least one spectral edge that monotonically varies with a variation of an incidence site of the light on the effective surface” and then, in line 20 of claim 1 (similarly in the other claims), states “the incidence site of the light on the effective surface remains constant.” These limitations are indefinite because they contradict each other, with the incident site varying and remaining constant.
The examiner has interpreted these two limitations to mean two separate things. The first limitation, “at least one spectral edge that monotonically varies with a variation of an incidence site of the light on the effective surface”, is being interpreted to mean that the incident site can vary relative to a translation of the spectrally selective component. The second limitation, “the incidence site of the light on the effective surface remains constant”, is being interpreted to mean that the incident site remains constant relative to the optical system.

Regarding claims 3, 6, and 9-24, the claims inherit the deficiencies of claims 1, 2, 4, 5, 7, and 8 through their dependencies.

Regarding claim 7, the claim is indefinite because, in lines 4-5, the claim states “the beam splitter being a spectrally selective component”, but then in lines 18-19, the claim states “the effective surface of the spectrally selective component is arranged in the shared beam path perpendicular to the optical axis of the beam path”. It is not clear how a beam splitter can be perpendicular to the beam path and still separate the two beams.

Regarding claim 16, the claim is indefinite because, in line 2, the spectrally selective component can include a beam splitter. However, in claim 1, from which claim 16 depends, the spectrally selective component can be arranged perpendicular to the beam path. It is not clear how this combination is operable.

Regarding claims 17-23, the claims inherit the deficiencies of claim 16 through their dependencies.

The following is a quotation of 35 U.S.C. 112(d):
(d) REFERENCE IN DEPENDENT FORMS.—Subject to subsection (e), a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

The following is a quotation of pre-AIA  35 U.S.C. 112, fourth paragraph:
Subject to the following paragraph [i.e., the fifth paragraph of pre-AIA  35 U.S.C. 112], a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further 

Claim 12 is rejected under 35 U.S.C. 112(d) or pre-AIA  35 U.S.C. 112, 4th paragraph, as being of improper dependent form for failing to further limit the subject matter of the claim upon which it depends, or for failing to include all the limitations of the claim upon which it depends.  Claim 12 states "wherein the spectral edge of the effective surface of the spectrally selective component varies monotonically with the incidence site of the light", which is the same limitation as that amended in claim 1, lines 4-6..  Applicant may cancel the claim(s), amend the claim(s) to place the claim(s) in proper dependent form, rewrite the claim(s) in independent form, or present a sufficient showing that the dependent claim(s) complies with the statutory requirements.

Response to Arguments
Applicant’s arguments, see pages 15-16 of the remarks, filed 1/26/2021, with respect to the rejection of claim 1 under 35 USC 102(a)(1) and (a)(2) in view of Wolleschensky et al. (US 2008/0024782) have been fully considered and are persuasive.  The rejections of claims 1, 12-14, 16, and 19 under 35 USC 102(a)(1) and (a)(2) in view of Wolleschensky et al. (US 2008/0024782) have been withdrawn.

Applicant’s arguments, see page 17 of the remarks, filed 1/26/2021, with respect to the rejection of claim 1 under 35 USC 102(a)(1) and (a)(2) in view of Westphal et al. (US 2013/0235355) have been fully considered and are persuasive.  The rejections of claims 1 and 

Applicant's arguments regarding the rejection of claim 1 under 35 USC 102(a)(1) and (a)(2) in view of De Wit et al. (US 2017/0255105) filed 1/26/2021 have been fully considered but they are not persuasive.
On page 17, the applicant argues that figures 6 and 7 of De Wit are not relevant to claim 1 since there is no variation of incidence angle in those embodiments.
The examiner respectfully disagrees. In figures 6 and 7, 430 and 440 (430’ and 440’) are the linear variable filters. The light rays that are incident on the linear variable filters 430 and 440 have different incidence angles based on where in the beam’s cross section they are located, since those toward the top of the figure are angled downward, while those toward the bottom of the figure are angled upward. This matches the claim language “which occurs as a result of…the light having rays with different inclination angles relative to the optical axis of the beam path” (see Claim 1, lines 17-18).

Applicant’s arguments, see page 17 of the remarks, filed 1/26/2021, with respect to the rejection(s) of claim(s) 1 under 35 USC 102(a)(1) and (a)(2) in view of De Wit et al. (US 2017/0255105) have been fully considered and are persuasive.  Specifically, that the maximum angle of incidence is equal to or less than 35°. Therefore, the rejection has been withdrawn.  However, upon further consideration, a new ground(s) of rejection is made under 35 USC 103 in view of De Wit et al. (US 2017/0255105) since it would have been obvious to modify the In re Aller, 105 USPQ 233 (C.C.P.A. 1955).

Allowable Subject Matter
Claims 10 and 20 are newly rejected under 35 USC 112(b) (see above) and therefore would be objected to once the 35 USC 112(b) rejection is corrected.
Claim 7 would be allowable once the above stated 35 USC 112(b) rejections are corrected.
Claims 19-23 would be objected to once the above stated 35 USC 112(b) rejections are corrected.

See the office action mailed 8/6/2020 for a statement of the reasons for the indication of allowable subject matter for claims 10 and 20.

The following are statements of reasons for the indication of allowable subject matter for claims 7 and 19-23:
Claim 7 would be allowable over the cited art of record, once the above stated 35 USC 112(b) rejections are corrected for at least the reason that the prior art and cited art of record fails to teach or reasonably suggest an optical device comprising at least one beam splitter, the beam splitter being a spectrally selective component, as generally set forth in claim 7, the device including the totality of the particular limitations recited in claim 7.
Claim 19 would be objected to as being dependent upon a rejected base claim once the above stated 35 USC 112(b) rejections are corrected, but would be allowable over the cited art of record, if rewritten in independent form including all of the limitations of the base claim and any intervening claims, for at least the reason that the prior art and cited art of record fails to teach or reasonably suggest an optical device comprising at least a first and a second detection module, the beam splitter being configured to deliver the light, in spectrally separated fashion, by reflection to the first detection module and by transmission to the second detection module, as generally set forth in claim 19, the device including the totality of the particular limitations recited in claims 1 and 16, from which claim 19 depends.
Claim 21 would be objected to as being dependent upon a rejected base claim once the above stated 35 USC 112(b) rejections are corrected, but would be allowable over the cited art of record, if rewritten in independent form including all of the limitations of the base claim and any intervening claims, for at least the reason that the prior art and cited art of record fails to teach or reasonably suggest an optical device wherein the at least one spectrally selective component includes at least two beam splitters, as generally set forth in claim 21, the device including the totality of the particular limitations recited in claims 1 and 16, from which claim 21 depends.
Claim 23 would be objected to as being dependent upon a rejected base claim once the above stated 35 USC 112(b) rejections are corrected, but would be allowable over the cited art of record, if rewritten in independent form including all of the limitations of the base claim and any intervening claims, for at least the reason that the prior art and cited art of record fails to teach or reasonably suggest an optical device wherein the at least one spectrally selective 
Claims 20 and 22 would be objected to as being dependent upon a rejected base claim once the above stated 35 USC 112(b) rejections are corrected, but would be allowable over the cited art of record, if rewritten in independent form including all of the limitations of the base claim and any intervening claims, for at least the reason that they depend from objected to claims.

Double Patenting
Since the mailing of the previous office action, application 15/580,288 has issued as U.S. patent no. 10,775,599. The following double patenting rejection has been updated to reflect the change and is thus no longer a provisional rejection.

The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159.  See MPEP §§ 706.02(l)(1) - 706.02(l)(3) for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.

Claims 1-2, 7-8, 12, 16-18, and 24 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1, 9-11, and 25 of U.S. Patent No. 10,775,599. Although the claims at issue are not identical, they are not patentably distinct from each other because:
Regarding claim 1, US 10,775,599 claims an optical device (see claim 1, line 1, where a scanning microscope is an optical device), comprising: an optical system (see claim 1, lines 2-12, where the objective, scanning unit, and detection unit are all considered parts of an optical system); and at least one spectrally selective component arranged in a beam path and configured to spectrally influence light that propagates along the beam path, the spectrally selective component comprising an effective surface having at least one spectral edge that varies with an incidence site of the light on the effective surface, wherein the effective surface of the spectrally selective component is arranged in the beam path at a point at which a variation of the spectral edge of the effective surface, which is caused by a variation of an incidence angle at which the light is incident onto the effective surface, is at least partly compensated for by an opposite-direction variation of the spectral edge of the effective surface which is caused by a variation of the incidence site at which the light is incident onto the effective surface; or wherein the effective surface is arranged in the beam path at a site of an image of a pupil of the optical system (see claim 1, lines 13-32).
Regarding claim 2, US 10,775,599 claims An optical device for microscopy (see claim 1, line 1, where a scanning microscope is an optical device for microscopy), comprising: an optical system (see claim 1, lines 2-12, where the objective, scanning unit, and detection unit are all considered parts of an optical system); and at least one spectrally selective component 
The limitation “an optical device for wide field microscopy” is considered an intended use of the claimed invention and is therefore given limited patentable weight in the claim. Specifically, one of ordinary skill in the art could configure the optical system of 15/580,288 for use in a wide field microscopy application.
Regarding claim 7, US 10,775,599 claims an optical device (see claim 1, line 1, where a scanning microscope is an optical device), comprising: an optical system (see claim 1, lines 2-12, where the objective, scanning unit, and detection unit are all considered parts of an optical system); and at least one beam splitter configured to combine an illumination beam path and a detection beam path into one shared beam path in which the optical system is arranged (see claim 9), the beam splitter being a spectrally selective component configured to spectrally influence light that propagates along the illumination beam path and along the detection beam path, the spectrally selective component comprising at least one effective surface having at 
Regarding claim 8, US 10,775,599 claims an optical device (see claim 1, line 1, where a scanning microscope is an optical device), comprising: an optical system (see claim 1, lines 2-12, where the objective, scanning unit, and detection unit are all considered parts of an optical system); and at least one spectrally selective component arranged in a beam path and configured to spectrally influence light that propagates along the beam path (see claim 1, lines 13-18), the beam path not being a non-descanned detection beam path of a microscope (see claim 1, lines 12-13, where the detection light bundle is not deflected by the scanning unit), the spectrally selective component comprising at least one effective surface having a spectral edge that varies with an incidence site of the light on the effective surface, wherein the effective surface of the spectrally selective component is arranged in the beam path at a point at which a variation of the spectral edge of the effective surface, which is caused by a variation of an incidence angle at which the light is incident onto the effective surface, is at least partly compensated for by an opposite-direction variation of the spectral edge of the effective surface 
Regarding claim 12, US 10,775,599  claims the optical device according to Claim 1 (see above), wherein the spectral edge of the effective surface of the spectrally selective component varies monotonically with the incidence site of the light (see claim 25).
Regarding claim 16, US 10,775,599 claims the optical device according to Claim 1 (see above), wherein the at least one spectrally selective component includes at least one beam splitter and/or at least one edge filter (see claim 9).
Regarding claim 17, US 10,775,599 claims the optical device according to Claim 16 (see above), wherein the at least one spectrally selective component includes the at least one edge filter includes at least one short- pass filter, at least one long-pass filter, and/or at least one band-pass filter (see claim 10).
Regarding claim 18, US 10,775,599 claims the optical device according to Claim 17 (see above), wherein the at least one edge filter includes the at least one band-pass filter which is made up of a short-pass filter and a long-pass filter which are arranged one behind another along the optical axis of the beam path (see claim 11).
Regarding claim 24, US 10,775,599 claims the optical device according to Claim 1 (see above), wherein the optical system is an objective (see claim 1, line 2).

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claims 1-2, 4, 8-9, 11-18, and 24 are rejected under 35 U.S.C. 103 as being unpatentable over De Wit et al. (US 2017/0255105) of record (hereafter De Wit).
Regarding claim 1, De Wit discloses an optical device (see at least Fig. 2 and the abstract, where the metrology system is an optical device), comprising: an optical system (see at least Figs. 2 and 5-7, where the lenses, mirrors, and beam splitters comprise an optical system); and at least one spectrally selective component arranged in a beam path and configured to spectrally influence light that propagates along the beam path, the spectrally selective component comprising an effective surface having at least one spectral edge that monotonically varies with a variation of an incidence site of the light on the effective surface, wherein the effective surface is arranged in the beam path perpendicular to the optical axis of the beam path at a site of an image of a pupil of the optical system, wherein a maximum angle of incidence at which the light strikes the effective surface occurs as a result of the light having rays with different inclination angles relative to the optical axis of the beam path, and wherein the incidence site of the light on the effective surface remains constant relative to the optical system (see at least Figs. 5-7 and paragraphs [0048]-[0052], where the linear variable filters are the spectrally selective component and are arranged at a site of an image of a pupil of the optical system, specifically see Fig. 6, where light rays 605 are focused by lens 655 onto linear variable filter 430, thus providing a range of inclination angles relative to the optical axis of the beam path).
De Wit does not specifically disclose that the maximum angle of incidence is equal to or less than 35°.
However, it has been held that where the general conditions of a claim are disclosed in the prior art, discovering the optimum or workable ranges involves only routine skill in the art, In re Aller, 105 USPQ 233 (C.C.P.A. 1955). Among the benefits of the maximum angle of 
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the invention of De Wit so that the maximum angle of incidence is equal to or less than 35° for the purpose of optimizing the focal power of the lenses 655, thus changing the steepness of the light as it focuses to an intermediate image (see at least Fig. 6 of De Wit).	

Regarding claim 2, De Wit discloses an optical device (see at least Fig. 2 and the abstract, where the metrology system is an optical device), comprising: an optical system (see at least Figs. 2 and 5-7, where the lenses, mirrors, and beam splitters comprise an optical system); and at least one spectrally selective component arranged in a beam path and configured to spectrally influence light that propagates along the beam path, the spectrally selective component comprising an effective surface having at least one spectral edge that monotonically varies with a variation of an incidence site of the light on the effective surface, wherein the effective surface is arranged in the beam path perpendicular to the optical axis of the beam path at a site of an image of a pupil of the optical system, wherein a maximum angle of incidence at which the light strikes the effective surface occurs as a result of the light having rays with different inclination angles relative to the optical axis of the beam path, and wherein the incidence site of the light on the effective surface remains constant relative to the optical system (see at least Figs. 5-7 and paragraphs [0048]-[0052], where the linear variable filters are 
De Wit does not specifically disclose that the maximum angle of incidence is equal to or less than 35°.
However, it has been held that where the general conditions of a claim are disclosed in the prior art, discovering the optimum or workable ranges involves only routine skill in the art, In re Aller, 105 USPQ 233 (C.C.P.A. 1955). Among the benefits of the maximum angle of incidence being equal to or less than 35° include optimizing the focal power of the lenses 655, thus changing the steepness of the light as it focuses to an intermediate image (see at least Fig. 6 of De Wit).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the invention of De Wit so that the maximum angle of incidence is equal to or less than 35° for the purpose of optimizing the focal power of the lenses 655, thus changing the steepness of the light as it focuses to an intermediate image (see at least Fig. 6 of De Wit).
The limitation “an optical device for wide field microscopy” is considered an intended use of the claimed invention and is therefore given limited patentable weight in the claim. Specifically, one of ordinary skill in the art could configure the optical system of De Wit for use in a wide field microscopy application.

Regarding claim 4, De Wit discloses an optical device (see at least Fig. 2 and the abstract, where the metrology system is an optical device), comprising: an optical system (see at least Figs. 2 and 5-7, where the lenses, mirrors, and beam splitters comprise an optical system); and at least one spectrally selective component arranged in a beam path and configured to spectrally influence light that propagates along the beam path for sample illumination (see at least the abstract and Fig. 2, where the illumination system comprises a linear variable filter), the spectrally selective component comprising an effective surface having at least one spectral edge that monotonically varies with a variation of an incidence site of the light on the effective surface, wherein the effective surface is arranged in the beam path perpendicular to the optical axis of the beam path at a site of an image of a pupil of the optical system, wherein a maximum angle of incidence at which the light strikes the effective surface occurs as a result of the light having rays with different inclination angles relative to the optical axis of the beam path, and wherein the incidence site of the light on the effective surface remains constant relative to the optical system (see at least Figs. 5-7 and paragraphs [0048]-[0052], where the linear variable filters are the spectrally selective component and are arranged at a site of an image of a pupil of the optical system, specifically see Fig. 6, where light rays 605 are focused by lens 655 onto linear variable filter 430, thus providing a range of inclination angles relative to the optical axis of the beam path).
De Wit does not specifically disclose that the maximum angle of incidence is equal to or less than 35°.
However, it has been held that where the general conditions of a claim are disclosed in the prior art, discovering the optimum or workable ranges involves only routine skill in the art, 
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the invention of De Wit so that the maximum angle of incidence is equal to or less than 35° for the purpose of optimizing the focal power of the lenses 655, thus changing the steepness of the light as it focuses to an intermediate image (see at least Fig. 6 of De Wit).	

Regarding claim 8, De Wit discloses an optical device (see at least Fig. 2 and the abstract, where the metrology system is an optical device), comprising: an optical system (see at least Figs. 2 and 5-7, where the lenses, mirrors, and beam splitters comprise an optical system); and at least one spectrally selective component arranged in a beam path and configured to spectrally influence light that propagates along the beam path, the beam path not being a non-descanned detection beam path of a microscope (see at least Fig. 6, where the beam path is not a non-descanned detection beam path of a microscope since it is not a detection beam path), the spectrally selective component comprising an effective surface having at least one spectral edge that monotonically varies with a variation of an incidence site of the light on the effective surface, wherein the effective surface is arranged in the beam path perpendicular to the optical axis of the beam path at a site of an image of a pupil of the optical system, wherein a maximum angle of incidence at which the light strikes the effective surface 
De Wit does not specifically disclose that the maximum angle of incidence is equal to or less than 35°.
However, it has been held that where the general conditions of a claim are disclosed in the prior art, discovering the optimum or workable ranges involves only routine skill in the art, In re Aller, 105 USPQ 233 (C.C.P.A. 1955). Among the benefits of the maximum angle of incidence being equal to or less than 35° include optimizing the focal power of the lenses 655, thus changing the steepness of the light as it focuses to an intermediate image (see at least Fig. 6 of De Wit).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the invention of De Wit so that the maximum angle of incidence is equal to or less than 35° for the purpose of optimizing the focal power of the lenses 655, thus changing the steepness of the light as it focuses to an intermediate image (see at least Fig. 6 of De Wit).

Regarding claim 9, De Wit discloses all of the limitations of claim 8.


Regarding claim 11¸ De Wit discloses all of the limitations of claim 9.
De Wit also discloses that the predetermined angle at which the surface normal line to the effective surface is inclined with respect to the optical axis of the beam path is less than or equal to 65° (see at least Fig. 6, where the angle is 0°, which is less than 65°).

Regarding claim 12, De Wit discloses all of the limitations of claim 1.
De Wit also discloses that the spectral edge of the effective surface of the spectrally selective component varies monotonically with the incidence site of the light (see at least paragraphs [0048]-[0052], where the spectrally selective components are linearly variable filters and thus are expected to vary monotonically).

Regarding claim 13, De Wit discloses all of the limitations of claim 1.
De Wit also discloses a drive system configured to displace the spectrally selective component in the beam path in such a way that the incidence site of the light on the effective 

Regarding claim 14, De Wit discloses all of the limitations of claim 13.
De Wit also discloses that the spectrally selective component is displaceable by the drive system along a variation axis along which the spectral edge of the effective surface varies (see at least Fig. 6 and paragraph [0046]).

Regarding claim 15, De Wit discloses all of the limitations of claim 9.
De Wit also discloses that the beam path in which the at least one spectrally selective component is arranged is made up of an illumination beam path or a detection beam path, or of a beam path segment shared by the illumination beam path and the detection beam path (see at least Fig. 6, where the beam path is an illumination beam path).

Regarding claim 16, De Wit discloses all of the limitations of claim 1.
De With also discloses that the at least one spectrally selective component includes at least one beam splitter and/or at least one edge filter (see at least Figs. 5-7 and paragraphs [0048]-[0049], where short wavelength pass LVF 430 and long wavelength pass LVF 440 are edge filters).

Regarding claim 17, De Wit discloses all of the limitations of claim 16.


Regarding claim 18, De Wit discloses all of the limitations of claim 16.
De Wit also discloses that the at least one edge filter includes the at least one band-pass filter which is made up of a short-pass filter and a long-pass filter which are arranged one behind another along the optical axis of the beam path (see at least Figs. 5-7 and paragraphs [0048]-[0049], where the linear variable filters 430 and 440 are short wavelength pass filters and long wavelength pass filters, respectively, which forms a band pass filter).

Regarding claim 24, De Wit discloses all of the limitations of claim 1.
De Wit also discloses that the optical system is an objective (see at least Fig. 2 and paragraph [0033], where 16 is an objective lens).

Claim 3 is rejected under 35 U.S.C. 103 as being unpatentable over De Wit et al. (US 2017/0255105) of record (hereafter De Wit) as applied to claim 2 above, and further in view of Heidmann (US 2016/0077167) (hereafter Heidmann).
Regarding claim 3, De Wit discloses all of the limitations of claim 1.
De Wit does not specifically disclose that the optical device is a wide field microscope.

Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the optical device of De Wit to include the teachings of Heidmann so that the optical device is a wide field microscope for the purpose of using the optical device for a desired purpose such as imaging a larger area of a sample.

Claims 5 and 6 are rejected under 35 U.S.C. 103 as being unpatentable over De Wit et al. (US 2017/0255105) of record (hereafter De Wit), in view of Yu et al. (“Development of a handheld spectrometer based on a linear variable filter and a complementary metal-oxide-semiconductor detector for measuring the internal quality of fruit”, JNIRS, January 2016) of record (hereafter Yu).
Regarding claims 5 and 6, De Wit discloses an optical device (see at least Fig. 2 and the abstract, where the metrology system is an optical device), comprising: an optical system (see at least Figs. 2 and 5-7, where the lenses, mirrors, and beam splitters comprise an optical system); and at least one spectrally selective component arranged in a beam path and configured to spectrally influence light that propagates along the beam path, the spectrally selective component comprising an effective surface having at least one spectral edge that monotonically varies with a variation of an incidence site of the light on the effective surface, wherein the effective surface is arranged in the beam path perpendicular to the optical axis of the beam path at a site of an image of a pupil of the optical system, wherein a maximum angle of incidence at which the light strikes the effective surface occurs as a result of the light having 
De Wit does not specifically disclose that the maximum angle of incidence is equal to or less than 35°.
However, it has been held that where the general conditions of a claim are disclosed in the prior art, discovering the optimum or workable ranges involves only routine skill in the art, In re Aller, 105 USPQ 233 (C.C.P.A. 1955). Among the benefits of the maximum angle of incidence being equal to or less than 35° include optimizing the focal power of the lenses 655, thus changing the steepness of the light as it focuses to an intermediate image (see at least Fig. 6 of De Wit).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the invention of De Wit so that the maximum angle of incidence is equal to or less than 35° for the purpose of optimizing the focal power of the lenses 655, thus changing the steepness of the light as it focuses to an intermediate image (see at least Fig. 6 of De Wit).	

However, Yu teaches a linear variable filter that is made up of a multi-layer structure, wherein the multi-layer structure constitutes a Fabry-Perot arrangement (see at least Fig. 1, where the linear variable filter comprises two dielectric mirrors that are shown to be multi-layer structures with a tapered cavity between them, which makes it a Fabry-Perot arrangement).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the optical device of De Wit to include the teachings of Yu so that the spectrally selective component is made up of a multi-layer structure and that the multi-layer structure constitutes a Fabry-Perot arrangement for the purpose of substituting one known spectrally selective component for another in order to obtain predictable results, such as the ability to choose any cut-off wavelength within a continuous waveband.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to ADAM W BOOHER whose telephone number is (571)270-0573.  The examiner can normally be reached on M - F: 8:00am - 4:00pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Stephone Allen can be reached on 571-272-2434.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-






/A.W.B/             Examiner, Art Unit 2872

/STEPHONE B ALLEN/             Supervisory Patent Examiner, Art Unit 2872